Citation Nr: 0018776	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-20 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from April 1959 to 
December 1970.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
chloracne is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
chloracne is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records include a medical board 
examination in late 1970 that showed normal skin and 
psychiatric status on the clinical evaluation.  The narrative 
report mentioned that he felt extremely nervous at times and 
agitated while on Tedral and that he had normal skin except 
for multiple lipomata.  There was no psychiatric diagnosis or 
a diagnosis for the skin.  His medication during 
hospitalization for asthma included intravenous tetracycline.  
The examination medical history mentioned a question of cysts 
of the arms and included the veteran's statement that he had 
been told to have small tumors of the arms and other areas of 
the body analyzed or removed.  He reportedly had boils 
surgically repaired in 1968 without trouble since.  There was 
no elaboration for his reported history of trouble sleeping, 
depression and nervous trouble.  The service medical records 
are otherwise unremarkable regarding claimed chloracne or 
PTSD.  Record show during observation apparently for asthma 
in June and July 1969 on one occasion he was described as 
tense and that on another visit he was given Librium.  Other 
records note tetracycline was prescribed in 1968 and 1970 in 
treating asthma manifestations.  His military personnel 
records report counterinsurgency experience in Vietnam from 
December 1966 to December 1967.

The veteran did not return a VA compensation application 
mailed from the RO in early 1971.  His compensation claim 
with VA in late 1978 was not for skin or psychiatric 
disorders.  He did not report having had VA treatment or 
previously filing a claim for any VA benefit.  

Military medical records dated from 1973 to 1978 did not show 
either skin or psychiatric complaints or findings.  
Tetracycline was prescribed in treating the veteran's asthma 
and sinus symptoms.  The report of VA hospitalization in 
early 1985 for asthmatic bronchitis noted he was placed on 
mediation for severe anxiety and depression.  There was no 
reference to the skin other than no cyanosis.  Private 
treatment records show impetigo reported in early 1987 for a 
one-day history of his face and chin breaking out.  The 
impression a month later was probable eczema and rule out 
acne for his complaint that his face was breaking out.  He 
was given tetracycline.  Depression and rosacea were 
mentioned in late 1988 and acne rosacea was mentioned in May 
1990.

The veteran's claim with VA in 1991 did not include the skin 
or PTSD.  On a VA Agent Orange (AO) examination in 1991 he 
complained of a frequent skin rash characterized by little 
pustules around the hairline, worse in the summer, that was 
controlled quite well with use of tetracycline.  The skin was 
reported as negative.  The initial impression was skin 
condition, etiology unclear.  There was no mention of any 
psychiatric disorder.  The record of private medical 
treatment shows adult acne was mentioned in early 1992 as was 
a report of his increasing anxiety concerning his bronchial 
asthma.  It was noted that he was not under psychiatric care 
or taking psychiatric medication.  

The veteran in February 1993 filed his initial claim with VA 
for PTSD and chloracne on the scalp and face.  He did not 
respond to the RO PTSD development letter of July 1993.  On a 
VA examination in July 1993 for increased compensation, it 
was noted he took tetracycline for a "folliculitis 
problem".  Another VA examiner at this time reported that a 
review of systems was notable for depressive symptoms treated 
with medication and seborrheic dermatitis treated for many 
years with tetracycline.  

On a VA social worker service interview in late 1993, the 
veteran reported that in Vietnam he was attached to a civil 
engineering squadron based in Bien Hoa where he worked 
initially in a job location that overlooked the base graves 
registration processing unit.  He described the processing to 
the interviewer.  He also mentioned visits to Vietnamese 
orphanages as being traumatic experiences.  He mentioned to 
the examiner that he had not been in combat.  The interviewer 
opined that the veteran had PTSD to a slight degree.  In 
early 1994 a VA psychiatrist reported essentially the same 
recollections of Vietnam service but the duty location was 
not mentioned.  The diagnoses were dysthymic disorder and 
mild PTSD.

On a VA examination for AO in January 1994 the veteran 
reported he worked with a civil engineer squadron at Tan Son 
Nhut air base and that as a heavy equipment operator he 
worked in areas that had been sprayed with defoliant.  He 
said that in the past Air Force physicians told him the 
complained of pussy sores in the scalp, face and neck was 
chloracne.  He said that he had taken tetracycline for this 
ever since he was discharged from the Air Force to prevent 
recurrences.  He was found to have acneform inflammatory 
lesions over the posterior scalp and upper neck and evidence 
of scarring from prior acne.  The impression included chronic 
recurrent chloracne.

VA outpatient records show problems listed included chloracne 
and PTSD in mid 1994 and early 1995.  A clinical report in 
December 1994 noted that the veteran was seen for evaluation 
of "chloracne" on scalp, which he said, was present since 
his discharge from military service where he had AO exposure.  
He reported never having been seen by a dermatologist.  The 
examiner noted scattered lesions that were assessed as acne 
necrotica.  Acne necrotica was again reported in February 
1995.  In April 1995 there was an impression of depression.  
Dermatology clinic records report in May 1995 acne necrotica 
controlled.  In January 1997 depression and PTSD were noted 
by history and there was a reference to folliculitis.  A 
problem list complied in early 1997 included chloracne and 
history of PTSD.  

VA mental health clinic records show an initial assessment 
was completed in July 1997.  It was also noted that the 
veteran took tetracycline for a persistent skin rash.  It was 
reported that what was most significant about his Vietnam 
service was that he lived close to a morgue and saw bodies 
quite regularly.  The Axis I diagnoses were major depression 
and rule out PTSD.

On a VA social and industrial survey completed in early 1998 
the veteran described the mortuary processing he observed in 
Vietnam and said that he requested a transfer after about 
five months of this.  Other recollections of Vietnam were 
also mentioned.  He reported to a VA psychiatrist that he 
worked at Tan Son Nhut air base and recalled the mortuary 
process he observed from his workstation.  The examiner 
opined that the veteran did not meet DSM-IV diagnostic 
criteria for PTSD.  The examiner did not think that the 
events described, which may have been personally traumatic, 
would meet category A of the DSM-IV criteria.  The examiner 
found that the veteran showed absolutely no distress when he 
discussed seeing bodies unloaded nor did he have symptoms of 
experiencing these events at the present time.  The examiner 
reported "none" on Axis I and Axis II of the DSM-IV 
multiaxial diagnosis.

In late 1998 the RO contacted the service department to 
confirm morgue operations at the air base as described, the 
work site as described by the veteran and to provide a map of 
the air base if available.  The military agency confirmed 
that the Army maintained a Graves Registration point at the 
Tan Son Nhut base but could not document the specific 
casualty operations or furnish a map as requested.



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), effective May 19, 1993; 58 
Fed. Reg. 29110 (May 19, 1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that they are 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  However, medical evidence of 
noting is required to demonstrate a relationship between the 
present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent.  Id. at 496-97.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  To well ground the claim would 
of course require a somewhat less burdensome showing from the 
veteran.  Here, the claim is well grounded.  There is a 
diagnosis of PTSD linked to events reported to have occurred 
in service.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997). 

The recent amendment of § 3.304 was intended to correct 
certain regulatory deficiencies principally regarding PTSD 
claims based upon combat stressors.  Also in Cohen it was 
pointed out that the 1996 amending of VA rating criteria 
pertaining to mental disorders included adoption of the 
nomenclature of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994), and that § 3.304(f) did not specifically set 
forth any requirements regarding the sufficiency of a 
stressor and the adequacy of symptomatology to support a 
diagnosis of PTSD.  The amendment required that the medical 
evidence diagnosing PTSD comply with 38 CFR 4.125(a), which 
requires that diagnoses of mental disorders conform to DSM-
IV.  

The record shows the veteran was afforded VA examination in 
1994 and was given the PTSD diagnosis.  The examiner 
presumably was aware of the applicable diagnostic criteria 
then in effect and took them into account.  Cohen, 10 Vet. 
App. at 140.  Further, the claimed stressors though not 
corroborated were viewed by examiner as sufficient to support 
the diagnosis and other elements in the PTSD diagnostic 
formulation were met.  The veteran's assertions are presumed 
true for the limited purpose of well grounding the claim.   
He also has the PTSD diagnosis linked to military service 
experiences from another clinician who interviewed him in 
1993.

It must be determined whether the claim is well grounded 
based on a review of all the evidence of record; and lastly, 
if the claim is well grounded, VA must proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  In 
this case the Board is inclined to defer further 
consideration of the matter of service connection for PTSD 
pending the completion of additional development that will be 
discussed below in the remand portion of this decision.  The 
Board believes that the claim requires additional development 
in view of the current state of the record in order to meet 
the duty to assist, and such development is addressed in the 
remand portion of the decision.  

The Caluza elements for a well grounded are applicable to 
claims of service connection for residuals of herbicide (AO) 
exposure see, e.g., Darby v. Brown, 10 Vet. App. 243 (1997); 
Brock v. Brown, 10 Vet. App. 155 (1997).  The Board finds 
that the veteran has not met this requirement and therefore 
the claim of entitlement to service connection for chloracne 
as secondary to exposure to AO is not well grounded.  The 
Board observes that it is not claimed and not shown by 
competent evidence that the claim is plausible on a basis 
other than exposure to AO.  The record shows an acneiform 
skin disorder initially many years after service and provides 
no medical nexus evidence.  Although chloracne was mentioned 
by the veteran, the service medical records and an extensive 
record of treatment after service do not show chloracne 
currently or that it was present to a compensable degree 
within the time period established in 38 C.F.R. § 3.307.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions, provided in writing cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak, 2 Vet. App. at 
611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  The veteran has mentioned 
military physicians told him he had chloracne.  However he 
did not state that they attributed this to military service.  
Further, the record of treatment from military sources does 
not confirm what the veteran claims.  That he received 
tetracycline in service and thereafter is shown in the 
record.  However, it is not shown to have been prescribed for 
an acneiform skin disorder until the 1980's.  At that time 
the rash was only recently manifested and none of those 
records indicate a discussion of a nexus to service.

The Board observes that there has been no competent evidence 
submitted or referred to that supports the veteran's belief 
of AO related skin disorder.  The absence of medical evidence 
providing a link to service on the basis of herbicide 
exposure is a critical element missing, as is the established 
diagnosis of chloracne.  The veteran's assertions regarding 
herbicide-related causation are of no evidentiary value to 
well ground the claim.  Grottveit, supra. 

Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  The RO has 
conscientiously sought to develop the claim.  Further, the 
veteran has assisted in the location of additional evidence.  
The RO has contacted the veteran regarding the submission of 
evidence and in so doing has extended to the veteran 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The Board is aware that chloracne or other acneform disorder 
consistent with chloracne has been recognized as positively 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The veteran did have service in Vietnam during 
the Vietnam era but he has not shown a disability to which 
the liberal rules for presumptive service connection apply.  
Therefore he is not entitled to any presumption of having 
been exposed to AO.  That is, he is not shown to have had 
chloracne or acneform disorder consistent with chloracne 
within the required time period to well ground the claim 
based on herbicide exposure.  See Brock, supra.  Regarding 
comments made by a VA examiner in 1994 based upon history the 
veteran provided, the veteran is advised that such evidence 
does not ordinarily constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).  See also McCartt 
v. West, 12 Vet. App. 164 (1999).  

The RO denied the claim on the merits.  The Board has 
considered and denied the veteran's claim as not well 
grounded.  For the Board to consider this claim on the merits 
would have accorded the claim more consideration than 
warranted under the circumstances.  Therefore the veteran is 
not prejudiced by the determination on a different theory.  
It appears for the veteran's statements that his belief of a 
relationship is the extent of the evidence.  He has been 
provided ample opportunity to submit competent evidence to 
support it.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir.1997); 
Epps, supra.  As the veteran's claim of entitlement to 
service connection for chloracne is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.


ORDER

The claim of entitlement to service connection for chloracne 
is not well grounded.  To this extent only, the appeal is 
denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The evidentiary considerations to establish service 
connection of PTSD in an adjudication on the merits are 
somewhat different from those in determining well 
groundedness.  Prior to the early 1990's there was no 
indication in the record of PTSD, and a VA examination in 
1994 concluded that PTSD was shown.  The diagnosis at that 
time did not seem equivocal.  The Board has not overlooked 
that the record shows a more recent psychiatric evaluation 
that did not find PTSD under current diagnostic criteria. 

A diagnosis of PTSD meeting established criteria is an 
essential element to establish service connection.  The Board 
is bound by the regulations and the implied standard of proof 
for service connection under section 3.304(f).  See for 
example Patton v. West, 12 Vet. App. 272, 280 (1999).  There 
is a comprehensive VA examination that did find PTSD and 
reported are other VA assessments that did not find PTSD.  

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
stressors and such evidence is not of record.  The Board will 
note that the veteran has mentioned the events he believes 
support is claim and these principally are not linked to 
combat.  The RO asked for confirmation but the response did 
not appear to rule out other official sources that might 
corroborate relevant facts.  

The Board recognizes that corroboration of the noncombat 
stressors may not be a part of an official military record.  
In claims such as the veteran's, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).  He does not claim combat related stressors so 
the fact that he does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration is not crucial to the claim.

The Board does find that additional development of the record 
is required.  There must be a substantial record of pertinent 
treatment and evaluation available in view of the history 
reported by the VA clinician in 1994 and the history recorded 
on the VA examination in 1995.  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  In addition, the Court in Patton noted that 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.  The Board notes 
that the VA examiners have not seemed to doubt the veteran's 
credibility.  

The RO adjudicated this case under criteria that have been 
changed twice since the claim was filed in early 1993.  The 
basic elements to establish service connection for PTSD set 
forth under 38 C.F.R. § 3.304(f) were added in 1993.  The 
current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.  The veteran is entitled to have his 
claim adjudicated under the regulatory provisions or 
applicable Manual M21-1 provisions whichever are more 
favorable to him.  See Cohen, 10 Vet. App. at 139-41; Karnas 
v. Derwinski, 1 Vet. App. 301 (1991).  This would require a 
review under the various diagnostic standards which have 
applied at various times during this claim.

Regarding the occurrence of an inservice stressor, the Board 
must point out that the current development guidelines 
instruct that the RO should "...always send an inquiry in 
instances in which the only obstacle to service connection is 
confirmation of an alleged stressor.  A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the USASCRUR or the Marine Corps."  Manual 
M21-1, Part III, para. 5.14b(5).  A request was made but this 
does not end the inquiry since the information received did 
in part appear to confirm the veteran's recollections.  The 
is also directed to obtain all available evidence from the 
service department showing that the veteran served where the 
stressful event occurred and evidence supporting the 
description of the event. The questions unanswered are 
whether his description of mortuary practice was consistent 
with actual practice in the preparation of remains and if so 
whether he was in a location to have observed this.  

In view of the recent legal precedent as applied to the facts 
of this appeal, the case is again remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
his treatment for psychiatric 
symptomatology including PTSD.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  

The veteran should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including their names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  He should be asked to 
recall anyone else who witnessed the 
preparation/disposition of remains as 
claimed.  

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and statements of 
record.  Then the RO should complete any 
additional development as provided in VA 
Manual M21-1, part III, para. 5.14 to 
corroborate claimed stressors.  This 
should include a request to the 
Department of the Army regarding the Army 
Mortuary Affairs Program in Vietnam, 
specifically regarding operating 
procedures at the facility for processing 
remains at the Tan Son Nhut air base at 
the time of the veteran's service.  The 
Department of the Air Force should be 
contacted and asked to provide a map 
showing the location of the veteran's 
unit at Tan Son Nhut air base and any 
tenant units such as the Army Mortuary 
Affairs/Graves Registration facilities 
for processing remains.  The requests 
should include any pertinent information 
regarding what the veteran claims to have 
observed at the remains processing 
facilities.  

4.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, including forwarding the 
pertinent information along with the 
personnel records to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to attempt to confirm any of the 
stressors claimed by the veteran, if 
deemed warranted in light of information 
produced from other requests, or 
obtaining reexamination of the veteran to 
supplement the record, the RO should 
review the claims file to ensure that all 
of the foregoing development has been 
completed to the extent possible in 
accordance with the holding in Stegall.

6.  Then, the RO should readjudicate the 
claim of service connection for PTSD.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 



